DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 30-39 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 120 as a continuation of US application No. 15/771,152 (now US 10/869,942) filed on 26 Apr. 2018, which is a 35 USC 371 National Stage filing of international application No. PCT/EP2016/075868 filed on 26 Oct. 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 Dec. 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30-31, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kügler et al. (J. Med. Chem.; published 31 Oct. 2011; IDS filed on 17 Dec. 2020), in view of Olberg et al. (WO 2010/114723 A1; published 7 Oct. 2010; see IDS filed on 17 Dec. 2020).

	Kügler et al. teach the evaluation of 18F-labeled benzodioxine piperazine-based dopamine D4 receptor ligands (see title).  Kügler et al. teach precursor compounds 2a-d 
    PNG
    media_image1.png
    234
    244
    media_image1.png
    Greyscale
 (see pg. 8344).  Kügler et al. teach that the 18F-labeled ligands were obtained in no-carrier added form by the same buildup syntheses starting with nucleophilic substitution with nca [18F]fluoride of analogous benzaldehydes 2a-c as precursors where R2 represents the trimethylammonium triflate moiety (-NMe3+TfO-) or chlorine in the case of 2d as aromatic leaving group (see pg. 8344).  Kügler et al. teach the total radiochemical yields of [18F]3a-d after radiofluorination and amination in a one-pot reaction (see table 1).
	Kügler et al. do not teach a compound of instant formula (I’) wherein L is -NMe3+TfO-.
	Olberg et al. teach radiolabeling reagents and methods (see title).  Olberg et al. teach compounds of formula (II) 
    PNG
    media_image2.png
    189
    318
    media_image2.png
    Greyscale
 wherein L is a leaving groups such as tri(C1-6alkyl)ammonium (suitably trimethyl ammonium) suitably with a trifluoromethanesulphonate counter ion (see pg. 2).  Olberg et al. teach that compounds of formula (II) and salts thereof may be prepared from commercially available starting material such as 6-chloro-nicotinic acid.  Yields for the overall process are good (>50%) (see pg. 3).  Olberg et al. teach the synthesis of 6-fluoro-nicotinic acid 2,3,5,6-tetrafluoro-phenyl ester (see example 1, pgs. 6-7).  Both esters were synthesized in good yields (>30% starting from 6-chloro nicotinic acid) and reacted readily with fluoride in acetonitrile at room temperature (see pg. 7).  The compounds of formula (I) and (Ia) can be 18F-labelled in one step, the labelling is fast at near room temperature, purification can be done with a cartridge based system which render automation more amenable (see pg. 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kügler et al. (6-chloronicotinaldehyde) by substituting the 6-chloro group with trimethylammonium triflate as taught by Olberg et al. because it would have been expected to advantageously enable 18F-labeling that is fast, at near room temperature, and in good radiochemical yield.  


Claim(s) 30, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olberg et al. (WO 2010/114723 A1; published 7 Oct. 2010; see IDS filed on 17 Dec. 2020), in view of Xiong et al. (Organic Lett.; published 2015; see attached 892).

	Olberg et al. teach as discussed above.
	Olberg et al. do not teach a compound of instant formula (II’’) or (Is) wherein L’ is 1,4-diazabicyclo[2.2.2]octan-1-ium or 1-(C1-3 alkyl)-pyrrolidin-1-ium.
	Xiong et al. teach a facile route to 2-fluoropyridines via 2-pyridyltrialkylammonium salts prepared from pyriding N-oxides and application to 18F-labeling (see title).  Xiong et al. teach 2-trialkylammonium pyridines have been shown to effective precursors to 2-fluoropyridines  Robust synthetic methods that allow for rapid, late stage, site specific installation of fluorine into pyridine rings will continue to be of considerable value to both the drug discovery and radiochemistry communities (see pg. 3726).  Xiong et al. teach the preparation of trialkylammonium and pyridinium salts such as 2f 
    PNG
    media_image3.png
    142
    154
    media_image3.png
    Greyscale
 (see pg. 3727).  Xiong et al. teach the synthesis of 3s using DABCO in step 1 (see scheme 3).  Xiong et al. believes that this fluorination method can be broadly applied (see pg. 3729).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Olberg et al. (6-trimethylammonium-nicotinic acid 2,3,5,6-tetrafluoro-phenyl ester trifluoromethanesulfonate) by substituting its trimethylammonium group with DABCO as taught by Xiong et al. because it would have been expected to provide an equivalent leaving group and/or advantageously enable a radiofluorination precursor capable of preparation in high yield from an N-oxide.

Claim(s) 30, 32-37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olberg et al. (WO 2010/114723 A1; published 7 Oct. 2010; see IDS filed on 17 Dec. 2020), in view of Xiong et al. (Organic Lett.; published 2015; see attached 892) and Ibata et al. (Bull. Chem. Soc. Jpn.; published 1995; see attached 892).

	Olberg et al. teach as discussed above.
	Olberg et al. do not teach a compound which is 1-methyl-1-(5-((2,3,5,6-tetrafluorophenoxy)carbonyl)pyridine-2-yl)pyrrolidine-1-ium trifluoromethanesulfonate.
	Xiong et al. teach as discussed above.
	Ibata et al. teach the nucleophilic substitution reaction of p-chloronitrobenzene with N-substituted cyclic amines under high pressure (see title).  Ibata et al. teach scheme 4 
    PNG
    media_image4.png
    259
    792
    media_image4.png
    Greyscale
 (see pg. 2944).  Ibata et al. teach that Ib is stable for a few weeks at room temperature, it decomposes to the demethylated product, N-phenylpyrrolidine, in very low yield.  We also succeeded in preparing yellow crystals of Ic in the reaction of p-pyrrolidinoacetophenone with excess methyl iodide (see pg. 2944).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Olberg et al. (6-trimethylammonium-nicotinic acid 2,3,5,6-tetrafluoro-phenyl ester trifluoromethanesulfonate) by substituting its trimethylammonium triflate group with N-methylpyrrolidinium triflate as taught by Olberg et al., Xiong et al., and Ibata et al. because it would have been expected to provide an equivalent leaving group and/or advantageously enable a radiofluorination precursor capable of preparation in high yield from an N-oxide.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618